In an action to recover damages for legal malpractice and breach of a fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Newmark, J.), entered February 1, 1994, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The plaintiff failed to demonstrate that he had sustained any damages as a result of the defendants’ alleged legal malpractice. His proof on the issue of damages was speculative and conclusory and, therefore, insufficient to support any recovery on his first cause of action sounding in legal malpractice (see, Lombardi v Giannattasio, 192 AD2d 512; Brown v Samalin & Bock, 168 AD2d 531).
*512With respect to the second cause of action to recover damages for breach of a fiduciary duty, the plaintiff failed to submit any evidence to raise a triable issue of fact after the defendants had established, prima facie, their entitlement to judgment as a matter of law (see, CPLR 3212 [b]). Bracken, J. P., Balletta, Rosenblatt and Altman, JJ., concur.